 SUPERIOR ENGRAVING COMPANY359politicswith McAboyand Kimble and Lang testifiedthey declined to givehim a re-ferral because theCompany did not askthem to do so. Boykinand Cieutat testi-fied the Company did not request the local toreferMcAboy. I accept the testimonyof Kimble, Perkins, Lang,Boykin, and Cieutatand findthe local didnot refuse toissue a referraltoMcAboy by reasonof union politics or the comingelection, butbecause theCompany did not request the local togrant a referraltoMcAboy.The GeneralCounsel seemsto attachsome importanceto the fact that Lang re-ferredTate to the job on May 12, and Boykin's testimony he overheard Griffin tele-phone Langto inquireifMcAboywas in good standing,It is true Lang could notrecall the detailsof Tate's referral but Isee nothing unusual inhis inability to do so.Nor does Boykin's testimony have any bearing on the eventsof May 12, for he fixedthe date ofthe conversation as sometime in June. It is also clearthat Tate reportedto and workedfor Swanson,not Cieutat.On all the evidence I find the Company did not condition McAboy's employmentupon his securing a referralfrom Local 70, and Local 70 and its agents did not dis-criminatorily refuse to issue a referraltoMcAboy. Therefore, the Respondents havenot engaged in unfairlabor practicesas alleged inthe complaints.Upon the basisof the foregoing findings of fact, and upon the entirerecord, I makethe following:CONCLUSIONS OF LAW1.The operations of the Respondent Company occur in commerce within themeaning of Section 2(6) and(7) of the Act.2.TheRespondentLocal70 is a labor organization within the meaning of Section2(5) of the Actand the individuals named as Respondents are agentsof Local 70within the meaning of Section 8(b) of the Act.3.TheRespondent Company has not engaged in unfair labor practices as allegedin the complaint within the meaning of Section 8(a) (1) and(3) of the Act.4.TheRespondentLocal70 and its agents have not engaged in unfair laborpractices as alleged in the complaint within the meaning of Section 8(b) (1) (A) and(2) of the Act.[Recommendations omitted from publication.]Superior Engraving CompanyandChicago Photo-Engravers'Union No. 5, International Photo-Engravers'Union of NorthAmerica,AFL-CIO.Case No. 13-CA-4020.November 17, 1961DECISION AND ORDEROn July 27, 1961, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in134 NLRB No. 44. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case, and hereby adopts the Trial Examiner's findings of evi-dentiary facts.However, the Board finds merit in the Respondent'sexception to his conclusion based thereon that Respondent violatedSection 8(a) (3) and (1) of the Act.The Trial Examiner concluded that the Respondent, in the courseof a reduction in force of six employees for economic reasons inJanuary 1961, selected for termination the three complainants be-cause of their union activity.He based this conclusion on a chainof reasoning which we find too weak to support the conclusion. Thus,the union activity allegedly motivating the Respondent had whollyceased some 4 months earlier, in September 1960, when a Boardelection resulted in the Union's defeat.The selections were admit-tedly not based on seniority, for the Respondent had no senioritypractice.As the Trial Examiner found, the personal situations ofHacker and Spaeth were such that they were likely, as the Respondentknew, to suffer the least hardship by being laid off; and Dillon wasa slow worker. In these circumstances we cannot find a sufficientbasis in the record to support the Trial Examiner's conclusion of adiscriminatory selection, a conclusion which he apparently based en-tirely on the Respondent's knowledge of the employees' union activity4 months earlier, and itslawfulstatements indicating an antiunionattitude but containing no threats or promises.Accordingly, we re-verse the Trial Examiner's unfair labor practice findings, and shalldismiss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint alleges, but the answer of the Respondent denies,that the Re-spondent committed unfair labor practices affecting commerce within the meaningof Section 8(a)(1) and(3) and-Section2(6) and (7) of theNational Labor Rela-tions Act, as amended,29 U.S.C., Sec. 151,by threatening its employees on or aboutAugust 26, 1960, with layoffsif theUnionwon a representation election conductedby theBoard, and by laying off or discharging employees Raymond J.Spaeth,Daniel F.Dillon,and Robert G. Hacker on January 6, 1961,because they joinedor assistedtheUnion.Pursuantto notice,a hearing was heldin Chicago,Illinois,onApril 18 and 19,1961, before the undersigned Trial Examiner duly designatedby the Chief TrialExaminer.The General Counsel,the Respondent,and theUnion appeared bycounsel andwere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearingupon the issues.All partieswaived oral argument at the hearing.The General Counsel,the Respondent, andthe Union have submittedbriefs.Upon .the entirerecord in the case, andfrom my observationof the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSuperior Engraving Company, an Illinois corporation with its plant and principalplace of business in Chicago,Illinois, is engaged in the manufacture of photoengrav-ings, offset positives,and type composition.During the year preceding the hearing,itmanufactured, sold, and distributed products of a value of more than$50,000, SUPERIOR ENGRAVING COMPANY361which it shipped directly to points in States of the United States other than theState of, Illinois.Ifind that the Respondent, Superior Engraving Company, isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDChicago Photo-Engravers' Union No. 5, International Photo-Engravers' Union ofNorth America, AFL-CIO, is a labor organization within themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Thedischarges and the general backgroundOn September 14, 1960, the Union lost a representation election which the Boardconducted among the Respondent's employees. In the preceding 2 months, EdwardJ.Conforti, the Respondent's president, had twice addressed the employees andhad written them two letters in which he urged them to vote against the Union.In both the speeches and the letters, he stressed the benefits received by the em-ployees, such as hospitalization, life insurance, and pensions; pointed out thatthese benefits were enjoyed by them without the necessity of paying union dues;charged the Union with being interested merely in collecting dues from them; andcompared their "steady employment" with the "layoffs or short time" generallyexperienced by the Union's members in the Chicago area.One of Conforti's prin-cipal themes in the letters, and apparently also in his speeches, was that "Ourfinancial position makes it possible for us to sit back and wait for things to getbetter instead of getting panicky, laying off people and going on short time."Al-though Conforti exhorted the employees to vote against the Union, he assuredthem that "It makes no difference whether you have signed a card for theunion . . . only you will know how you voted . . . only you can decide the issueof who will represent you.Neither the union nor the company can or will dis-criminate against you because of your choice."Before the election, according to the uncontradicted and credible testimony ofemployee Robert Hacker, there were a number of discussions between Hackerand Foreman Wallace Ullrich of the possibility that the employees would selectthe Union as their representative.Hacker argued in favor of the employees' joiningand supporting the Union. In several of these conversations, which took place inthe presence of other employees, Foreman Ullrich told Hacker that President Con-forti had said that, "If there would be a union shop, there would be layoffs."On January 6, 1961,-the Respondent terminated the services of 6 of the 86 em-ployees in its photoengraving division, including Robert Hacker (a finisher), Ray-mond Spaeth (a half-tone etcher), and Daniel Dillon (a proofer).Hacker hadworked for the Respondent since August 23, 1954; Spaeth, since January 11, 1952;and Dillon, since May 1948.All three of these men had received certificates asjourneymen photoengravers from the employers' association of which the Respondentisa member, after having completed 6-year apprenticeships in the Respondent'sservice.The Respondent had no established seniority practice governing any of the facetsof its relationship with its employees.But, at the time of his discharge, Hackerwas in fact the junior of all the journeymen finishers in the Respondent's employ,although he was senior to a finisher apprentice by the name of Pfaendner, whomtheRespondent retained.Among the half-tone etchers, Spaeth was the seniorin point of service not only to three apprentices (Benacka, Moynihan, and Lapotka),but also to two journeymen half-tone etchers (Raba and Romano).Dillon wasthe senior of three proofer-apprentices (Green, Sherman, and Sauer) and threejourneymen proofers (Forsek, Schoop, and Novak).Hacker and Spaeth wereadmittedly competent journeymen but, although they each testified in some detailconcerning their superiority to employees whom the Respondent retained, theirtestimony is not, in my opinion, sufficient to show that they were more competentthan the other journeymen in the Respondent's employ.Dillon, however, was byhis own admission a slow proofer, although perhaps not as slow as two of theother proofers, and one of the issues in the case is whether, as Conforti testified,he was selected for discharge because he was slow.Hacker, Spaeth, and Dillon were all members of the Union and, with seven otheremployees, had solicited union memberships from their fellow employees before theSeptember 1960 election which the Union lost.Despite Conforti's general denials,there, is ample reason furnished by the evidence for believing, and 11 therefore find,that Conforti knew of this activity of the three men at the time he discharged them.Thus, to Conforti's admitted knowledge, Hacker had served as the Union's observerin the election. In the case of Dillon, who had been a member of the Union since 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD1955, Conforti also admitted that, at that time, he had chided Dillon for notmailinga letter addressed to the Union and left in Dillon's car on the Respondent's parkinglot.Furthermore, according to employee Spaeth's uncontradicted and credibletestimony, when Conforti was asked by another employee shortly before the elec-tion,Conforti said he did not know who the Union's observers would be "but hehad a pretty good idea it would be Danny Dillon and Ed Russetti." Finally, accord-ing to Spaeth's uncontradicted and credible testimony, Spaeth had repeatedly arguedwith Leadman Ed Dabrowski in favor of the employees'joiningthe Union, hadalso solicited the memberships of a number of employees in Dabrowski's presence,and, on one occasion, in Foreman Wallace Ullrich's presence, had passed his unioncard among a group of employees while they were discussing a slackening of theirwork, with the comment, "Well, if you had one of these, you wouldn't have to worrysomuch." iUllrich was admittedly a supervisor and, although the Respondentcontends that Dabrowski was only a leadman and not a supervisor, it is undisputedthat, in addition to working as an etcher, he laid out and assigned rush jobs tothe other etchers. I conclude that Dabrowsi, as well as Ullrich, was a supervisorwithin the meaning of the Act.President Conforti notified the men separately of their discharges?He toldSpaeth and Dillon that he was letting them go because work was slow, but refusedto give any reason for his action to Hacker.Nor did he tell Hacker, Spaeth, or Dillonwhy they, rather than other employees, had been selected for discharge.Upon beingnotified of his discharge by Conforti, Hacker remarked that he had been expecting tobe fired ever since the Union lost the election, but Conforti denied any connectionbetween Hacker's discharge and his support of the Union in the election, saying,"Well, you remember what I told you fellows.That don't make any difference."Spaeth, upon his discharge, asked Conforti whether his 9 years of service with theRespondent "didn't give me some priority over the other employees that were underme."But Conforti said, "No," that he had already made up his mind, and that, inany case, Spaeth had refused to work overtime. To this, Spaeth replied that, althoughhe preferred not to work overtime, he had not refused but had merely asked ForemanCoomans to bring up his work earlier in the day so that he could finish it onstraight time.At the hearing, Conforti testified that he discharged Hacker, Spaeth, and Dillon onJanuary 6, 1961, along with the three other men from the photoengraving division,because of a decline in business; that a year before this he had reduced the photo-engraving staff by seven men for the same reason; that Hacker and Spaeth, althoughcapable workers, were selected for termination because their personal circumstanceswere such that, of all the finishers and etchers, they would suffer the least hardship;and that Dillon was selected because he was "an excessively slow" workmanTheGeneral Counsel and the Union dispute Conforti's explanation of the discharges andcontend that Hacker, Spaeth, and Dillon were discharged because of their member-ship in and support of the Union.iNeither Dabrowski nor Ullrich testifiedIn addition to the incidents described in thetext, there was also testimony by the General Counsel's witnesses concerning two otherincidents in which, according to the General Counsel, Spaeth's union membership andactivities came to the attention of managementThus, Hacker and Spaeth testified thaton one occasion 2 weeks before the election, the Respondent's treasurer, Eugene Kelly,came into a restaurant near the plant while they were arguing with employee NicholasLopotka in an attempt to induce Lopotka to join the Union, and that Kelly, after wavingto them, sat down nearby while the argument continued In his testimony, however, Kellydenied having overheard any such conversation and I credit his denial.As to the otherinstance, employee Warren Disbrow testified that, as he and Spaeth were walking up thestairs in the plant in May 1960, he asked Spaeth to see his union card ; that they stoppedon a landing between floors and Spaeth showed Disbrow his card ; and that while theywere standing there and Spaeth was still holding his card, Foreman Howie Coomanscame up the stairs behind them ; and that they stepped aside and permitted Coomans topass between them.Coomans did not testify, nor did Spaeth testify about this incidentEven though it appears that Coomans had once been a member of the Union and hadheld a union card with the same distinctive design as Spaeth's, and even though I creditDisbrow's testimony, I do not believe that it warrants a finding that Foreman Coomanssaw and recognized the card as a union membership card2 The following findings are based upon the uncontradicted testimony of Hacker, Spaeth,and Dillon concerning their respective discharges by ConfortiIn his testimony, Confortigave what he said were his reasons for discharging the men, but he did not testify as towhat he told them when he discharged them SUPERIOR ENGRAVING COMPANY363B. The evidence relating to the reduction of the photoengraving staffFrom President Conforti's testimony and the Respondent's records to which hereferred,itappears and I find, that in recent years there has been a steady declinethroughout the industry in photoengraving work and that in 1960 the Respondent'ssales had continued to decline from a quarterly average of about $400,000 to about$360,000, with a progressively decreasing ratio of profit to sales of 5 percent in thefirst quarter to only 0 7 percent in the fourth quarter, as against a normal expectancyin the industry of. 10 percent.,In spite of this decline in its business,the Respondent's personnel records for theperiod from December 5,1959, to January 7,1961,show that its photoengraving,employees not only were generally paid for full 40-hour weeks but, in a substantialnumber of cases, were also credited and paid for overtime work.Conforti explained,however, that not all of the regular or straight time for which the men were paid wasspent in productive work, and that even the overtime which they received furnishesno gauge of the volume of.the Respondent'swork during that period,since 90 percentof the jobs were rush work which was received from advertising agencies between4 and 7 o'clock in the evening and had to be completed by the next morning.Ac-cording to Conforti, therefore,the decrease in the Respondent'sphotoengravingsales, rather than the time records of the employees, reflected what was actually asubstantial decline in the Respondent's business.Conforti testified in substance that because of this decrease in business he hadstarted to cut down his photoengraving staff in December 1959 by terminating theservices of some employees and by not filling the jobs of other employees who quit.He insisted that his adoption of this course was consistent with his preelection state-ments that the employees need not be concerned about "layoffs"or "short time," byexplaining that he had then been referring not to discharges for lack of work, but tothe practice in union shops of suspending men for brief periods or putting them onshort workweeks-a practice to which the Respondent had not resorted for the past10 years.Conforti further testified that in December 1959, just a year before the January1961 discharges involved in the present case,he had effected the earlier reductionof seven men in the Respondent'sworking staff because of the progressive decline inits business.According to Conforti,one of these men quit,two were discharged forinefficiency,and two(named Kelly and Harper)were transferred to jobs with otheremployers.No explanation is given in the record for the termination of the othertwo men.A summary of the Respondent's pertinent employment records shows thatthere were only seven employees,including Kelly and Harper,whose services with theRespondent terminated between December 5, 1959,'and January 7, 1961.Pre-sumably, these were the seven employees to whom Conforti referred in his testimony.According to the records,none of these seven terminations occurred in December1959, although one (Clifford Cywin)took place on January 2, 1960.Harper andKelly were terminated on February 13 and March 19, 1960, respectively.The otherfour employees' services were terminated on March 19,April 2 and 30, and May 7,1960, respectively.During the remainder of 1960,'another employee died and therewas another quit but two additional employees were hired in October.As a result ofthese changes,the net decrease in the number of the Respondent's photoengravingemployees was seven.C. Evidence bearing upon the selection of Spaeth and Hacker for dischargeAs I have noted, Conforti testified that, in further reducing.the Respondent's photo-engraving staff on January 6, 1961,he selected Spaeth and Hacker for dischargebecause in his opinion they would suffer the least hardship.In the case of Spaeth,he referred to the undisputed facts that Spaeth was unmarried and,the other five half-tone etchers who were his juniors in service,including the three apprentices,were allmarried men.In Hacker's case, Conforti testified that he felt Hacker would sufferleast of all the finishers because(as was also undisputed)Hacker's wife was employedas a nurse and Hacker himself, having attended Chicago Teachers' College while inthe Respondent's employ, was about to receive a degree in a few months and wouldbe qualified to teach.Furthermore,according to Conforti(although Hacker deniedit),Hacker had told a number of people in the plant that when he received hisdegree he intended to become a teacher.In the course of his testimony as to Spaeth's and Hacker's personal situations andthe comparison with the family situations of other employees which he said led himto discharee Spaeth and Hacker rather than any of the others. Conforti stated that,"Iknew all these boys. Some of these boys have been working for a long time.We've had parties;we've had picnics;I've been introduced to their wives: I know 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho's single, who's married, just about how many children they've got. I know a lotabout these boys."Upon then being questioned about numerous individual em-ployees, Conforti was able to state in each case whether the employee was marriedand whether he had children and, if so, how many, although he was unable to tellwhether any of his employees were supporting their parents for, as he explained,"I have never attempted to ascertain whether a man was supporting parents. Iassume that parents are supporting themselves." In my opinion, Conforti's testimonyshows that his knowledge of his employees' personal circumstances qualified him tomake the comparisons he said he did when he selected Spaeth and Hacker fordischarge.When questioned by the General Counsel as to whether, from the Respondent'spoint of view, it would not have been better to retain the more skillful employeeswithout considering their marital or other personal status, Conforti disagreed, ex-plaining in substance that much of the Respondent's work is simple work; that evenon more difficult work, an apprentice with his lower salary would be competent eventhough it would take him longer; and that generally, assuming basic competenceand excluding a wide difference in skill, he would retain a married apprentice andrelease an unmarried journeyman since the Respondent, like other employers, triesto keep married men and thus to avoid inflicting hardship.D. The evidence bearing upon Dillon's selection for dischargeIn the case of Dillon, according to Conforti, it was Dillon's slowness in his workthat led to his selection for discharge.Both Conforti and Foreman Bjurstrom testi-fied that, before discharging the men on January 6, 1961, Conforti told Bjurstromthat he intended to let a proofer go and had selected Dillon because he was slow,and that Bjurstrom agreed with the selection, saying that Dillon was slow and"tired."Dillon was one of 10 proofers, including 3 apprentices, who were employed bythe Respondent.He admitted that he was slower than three of these other proofers(Scaliatine, Panek, and Krueger), who were the onlyoneswith longer service withthe Respondent and whom he described as "very fine proofers. "- But he testified thatbe was also a good proofer and that although he was "medium" and "not fast," hewas faster than the other six.According to Dillon, he and Foreman Bjurstrom "had a running battle" because,although the finishers delayed making the corrections required by Dillon's first proofsand thus held up Dillon's final proofs, Bjurstrom "would look at the clock and wantto know what was holding [Dillon] up." One of the irritants in Dillon's relationshipwith Bjurstrom, according to Dillon, was Bjurstrom's curiosity about Dillon's workingin his stepmother's variety store, 2 hours a night, 4 nights a week, during the 2 weeksbefore Christmas each year.With respect to this, Dillon testified that just beforehis discharge, Bjurstrom was "pumping" him about the store and he told Bjurstromthat he was tired and may have said, "I'm pooped."Conforti testified that Bjurstrom had told him a number of times that Dillon wasslow and that the Respondent's billing clerk and salesmen had also reported thatDillon was taking more time on his work than the customers could be billed. ButConforti admitted that this had also happened in the cases of some of the otherproofers and that he had not spoken to Dillon about it.However, both Conforti andDillon testified that there was one occasion in 1960 when Dillon asked Confortiwhether the latter 'had made the remark that Dillon was lazy.According to Dillon,this happened just before the representation election and he asked Conforti to "quitpicking on me or let me go if that's what you want," to which Conforti replied,"Well, if I wanted to get rid of you, I could have got rid of you a long time ago.Don't worry about it.Nobody's going to get fired."According to Conforti, Dillonadmitted he was slow but said that he was a good proofer and Conforti, being busyat the time, said merely, "Well, forget about it. I don't care."Conforti further testified that it was upon his own frequent observation of Dillon,while Dillon was working, that he finally had concluded that Dillon was "excessivelyslow" and should be the proofer to be discharged in the reduction of the staff inJanuary 1961.According to Conforti, for the last 2 years, Dillon "just seemedoverly tired.[and] was usually hanging onto the handle of his press or layingover his bench." Summing up his observation of Dillon at work, Conforti testified,"I've been in this business a long time and I've observed many, many thousands ofmen in the engraving business and I think I know when a proofer is fast and Ithink I know when a man is working by his motions, and a man just dreams along.Well, then, I know he's slow.When I see his time ticketson somejobs, I know he'sslow.When the supervisor agrees with me he's slow, I know he's slow. I reachedthe conclusion that Mr. Dillon was slow in his attitude and his motions at his press. SUPERIOR ENGRAVING COMPANY365He had a hand press and he turned the handle on this press, and he would do it asthough he had all day to turn this press. I observed him marking up proofs wherehe was laying down on a bench as though he was ready to go to sleep. I observedhim marking up proofs and going over character for character on type matter; andas a rule, proofers-all they have to do is look at a proof like this and in 2 or 3seconds they can pick out imperfections and here's Dillon going over word for word.The man was slow. He was tired. He appeared tired.He was laying down."Finally, Foreman Bjurstrom testified that Dillon was a capable worker but wasslow and seemed "tired"; that he had known that Dillon was a slow worker for 5or 6 years; that he had at times discussed this with Conforti; and that when Confortisaid he had to let a proofer go and had selected Dillon because he was slow, Bjur-strom agreed with the choice.Bjurstrom, however, also testified that he had atvarious times had discussions with Conforti of the time taken by other proofers intheir work and that two other proofers (Heinekamp and Schroop) worked at aboutthe same rate as Dillon.E. ConclusionsThe General Counsel and the Union contend that the Respondent interfered withits employees' organizational rights under Section 7 of the Act and thereby violatedSection 8(a)(1) by President Conforti's preelection letters and speeches to the em-ployees and Foreman Ullrich's statements to employee Hacker that there would belayoffs if the Union won the election.They also contend that the Respondent vio-lated Section 8 (a) (3) and (1) of the Act by discharging employees Hacker, Spaeth,and Dillon on January 6, 1961, because these men had joined and assisted theUnion. In my judgment, the evidence in the record supports the second of thesebroad contentions but not the first.President Conforti's letters and speeches certainly showed his strong antagonismto the unionization of his employees and the possibility that he might be requiredto recognize the Union and accept a union shop.He did not, however, threatenthe employees with reprisals. Instead, he compared what he said were the favorableexisting conditions of employment in the Respondent's plant with what he picturedas the unhappy situation in which the employees would find themselves in a unionshop.In this connection, he contrasted his employees' "steady employment" withthe "layoffs or short time" encountered in union shops.He did not threaten layoffsor short time if the Union won the election.At most, he expressed a mere "pre-diction of possible-future events beyond the control of the Respondent which theBoard in the past has held to be protected under Section 8(c) of the Act as a mereexpression of opinion." 3Against this background, it seems clear to me that Fore-man Ullrich's statements to employee Hacker must also be viewed not as threats,but as mere predictions of layoffs which were likely to be incidental to the union-shop conditions mentioned by Conforti in his letters, and that they therefore can-not be held to be violative of the Act.Turning now to a consideration of the discharges on January 6, 1961, it appears,as Conforti testified, that the Respondent's photoengraving business had been de-clining and that some reduction in the Respondent's force was a natural step for theRespondent to take under the circumstances. It also appears, as Conforti testified,that Conforti knew that of all the Respondent's finishers and etchers, Hacker's andSpaeth's personal situations were such that they were likely to suffer the least hard-ship if they were the ones who were discharged. To this extent, the evidence tendsto support the Respondent's claim that Hacker and Spaeth were not discriminatorilyselected for separation in the course of a reduction in force .43 Glenn Koennecke d/b/a SunsetLumber Products,113 NLRB 1172, 1173, and casestherein cited* In this connection, it should be noted, as the General Counsel and the Union point out,that Conforti's preelection assurances to the employees that there would be no economic"layoffs or short time" seem on their face to be inconsistent with his testimony that theJanuary 1961 discharges were shortly thereafter effected as a reduction in forceMore-over, the reduction of the Respondent's staff by seven men the preceding year had obvi-ously furnished no precedent for the asserted group discharge of six men for economicreasons onJanuary 6, 1961, since (as I have found) it was accomplished at various timesover the period of 5 months by the Respondent's failing to fill the jobs of two men whowere transferred, two who were discharged for cause, one who quit, and also two othersthe circumstances of whose separations are not given.Against this background, PresidentConforti's explanation that in his preelection letters and speeches he had intended to re-assurethe employees only against short periods of economic layoff and not discharges foreconomicreasons, seemstome to be rather weak. But I nevertheless give Conforti'sexplanationthe benefit of the doubt, and accept it. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD'But, in spite of this, the rest of the evidence requires a finding that the Respondentselected Hacker, Spaeth, and Dillon for discharge because of their known preelectionsupport of the Union.Thus, as I have found, Conforti's strong antiunion attitudewas shown by his letters and speeches, and, at the time he discharged these men, heknew of the roles that they had played in attempting to establish the Union as theemployees' bargaining representative.All three of the men had been employed bythe Respondent for a long time; Hacker and Spaeth were admittedly competentemployees; and yet Conforti discharged them although he retained other junior em-ployees.Then, when he discharged -the three men, Conforti gave Spaeth and Dillonno reason at all for selecting them, andrefusedto give Hacker a reason, althoughhe suggested to Spaeth that he was being discharged because he had refused to workovertime-a reason which not only had no basis in fact but which was quite differentfrom the reason Conforti later gave in his testimony for Spaeth's selection.Finally,itappears from Dillon's and Foreman Bjurstrom's testimony that Dillon wasnotthe slowest proofer in the shop; that (as even Conforti admitted) Conforti hadnever criticized Dillon for being slow; and that therefore there was no plausiblebasis for Conforti's selecting Dillon for that reason as the only proofer to be dis-charged.Upon this evidence, I conclude that the Respondent selected Hacker, Spaeth, andDillon for discharge, not for the reasons given by Conforti in his testimony at thehearing, but because these three men had assisted and supported the Union in thepreelection period.The Respondent thereby discriminated against these men inregard to their hire and tenure of employment and discouraged membership in theUnion in violation of Section 8(a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIt has been found that the Respondent has engagedin unfairlabor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act, involving discriminationagainstits employees in regard to hire and tenure of employment. Since the Respondent'sunfair labor practices "go to the very heart of the Act," 5 and constitute a threat ofother unfair labor practices in the future, I shall recommend, not only that the Re-spondent cease and desist from the unfair labor practices committed by it and takecertain affirmative action in order to effectuate the policies of the Act, but also thatit cease and desist from infringing in any manner upon the rights of its employeesguaranteed by Section 7 of the Act.6It has been found that the Respondent discriminatorily discharged Raymond J.Spaeth, Daniel F. Dillon, and Robert G. Hacker on January 6, 1961, in violationof Section 8(a) (3) and (1) of the Act. I will recommend that the Respondent offereach of these employees immediate and full reinstatement to his former or substan-tially equivalent position, and make him whole (in accordance with the formula setforth in F.W. Woolworth Company,90 NLRB 289) for any loss of pay which hemay have suffered by reason of the Respondent's discriminationagainsthim, by pay-ment to him of a sum of money equal to that which he would normally have earnedas wages from the date of his discharge to the date of the Respondent's offer of re-instatement,less his netearnings during said period. I shall also recommend thatthe Respondent, upon reasonable request, make available to the Board and its agents,all payroll and other records pertinent to an analysis of the amount due under theserecommendations.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Chicago Photo-Engravers'Union No.5, InternationalPhoto-Engravers' Unionof North America, AFL-CIO,is a labor organization within the meaning ofthe Act.6N L.R B v.EntwistleMfgCo ,120 F. 2d 532,536 (CA. 4).6 SeeMay Department Storesd/b/aFamous-Barr Company v.N.L R.B.,326 U.S. 376,affg as mod 146 F 2d 66 (C A.8) ; NLRB. v.GlobeWireless, Ltd,193 F. 2d 748(C.A.9) ; Liberty Coach Company,Inc.,128 NLRB 160. UNITED SLATE, TILE & COMPOSITION, ETC., LOCAL NO. 57 3672.By discharging Raymond J. Spaeth, Daniel F. Dillon, and Robert G. Hackeron January 6, 1961, and thereby discriminating in regard to their hire and tenureof employment and discouraging membership in the labor organization referred to inparagraph 1, the Respondent has engaged in unfair labor practices within the meaningof Section 8 (a) (3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]United Slate,Tile and Composition Roofers, Damp and Water-proofWorkers Association,AFL-CIO,Local Union No. 57[Atlas Roofing Co., Inc.]andErnest John Hendrickson.CaseNo. 12-CC-98. November 17, 1961SUPPLEMENTAL DECISION AND ORDEROn August 16, 1961, Trial Examiner Sidney Lindner issued hisSupplemental Intermediate report in the above-entitled proceeding,finding that the Respondent has not engaged in unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the Supplemental IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Supplemental Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report, the exceptions, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except as noted below.'[The Board dismissed the complaint.]1 In adopting the Trial Examiner's conclusion that the Respondent did not violate Sec-tion8(b) (4) (ii) (B) of the Act, we rely exclusively on his evidentiary finding that theRespondent's agents, Fluck and Vernaglia, sought to accomplish their objective, whichwas to get Empire to break its contract with Atlas and discontinue the use of Atlasroofers, by persuasion and not by threats, coercion, or restraint.We deem thereforeunnecessary for the disposition of the case to pass upon the Trial Examiner's finding that,because the Respondent's agents were "concerned with the threat to social institutions andthe democratic process posed by the USEA," their conduct in accomplishing their objec-tive is not within the "pervading sense" of this section of the Act.SUPPLEMENTAL INTERMEDIATE REPORTOn October 26, 1960, I issued an Intermediate Report in this proceeding recom-mending dismissal of the General Counsel'scomplaint alleging the RespondentUnion's violation of Section 8(b)(4)(ii)(B) and Section2(6) and (7) of the Act,for failure of proof that the Board's standards for assertion of jurisdictionover thebusinesses of the employers herein involved have been met.On June23, 1961, the134 NLRB No. 35.